               Case 3:20-cv-07811-RS Document 62-4 Filed 03/16/21 Page 1 of 6



 1   JAEMIN CHANG (SBN 232612)
     JChang@FoxRothschild.com
 2   FOX ROTHSCHILD LLP
     345 California Street, Suite 2200
 3   San Francisco, CA 94104-2670
     Telephone:     415.364.5540
 4   Facsimile:     415.391.4436
 5   JEFF NICHOLAS (Pro Hac Vice To Be Filed)
     jnicholas@FoxRothschild.com
 6   FOX ROTHSCHILD LLP
     2000 Market Street, Twentieth Floor,
 7   Philadelphia, PA 19103
     Telephone: (215) 299-2000
 8
     GUY LEWIS (Pro Hac Vice To Be Filed)
 9   glewis@lewistein.com
     THE LAW OFFICES OF GUY A. LEWIS
10   12575 SW 67th Avenue
     Pinecrest, FL, 33156
11   Telephone: (305) 442-1101
12   Attorneys for Claimant Battle Born Investments Company, LLC

13

14                                UNITED STATES DISTRICT COURT

15                               NORTHERN DISTRICT OF CALIFORNIA

16                                   SAN FRANCISCO DIVISION

17   UNITED STATES OF AMERICA,                     Case No. 20-7811-RS
18                  Plaintiff,                     VERIFIED CLAIM AND STATEMENT
                                                   OF INTEREST BY BATTLE BORN
19                                                 INVESTMENTS COMPANY, LLC
             v.
20                                                 Judge: Hon. Richard Seeborg
     Approximately 69,370 Bitcoin (BTC),           Courtroom: 3
21   Bitcoin Gold (BTG), Bitcoin SV (BSV), and     Case Filed: November 5, 2020
     Bitcoin Cash (BCH) seized from                FAC Filed: November 20, 2020
22                                                 Trial Date:   TBD
     1HQ3Go3ggs8pFnXuHVHRytPCq5fGG8Hb
23   hx,

24                  Defendant.

25   BATTLE BORN INVESTMENTS
26   COMPANY, LLC.

27                  Claimant.

28

      VERIFIED CLAIM AND STATEMENT OF                                    Case No. 20-7811-RS
      INTEREST BY BATTLE BORN INVESTMENTS        -1-
     120654627.v2
                  Case 3:20-cv-07811-RS Document 62-4 Filed 03/16/21 Page 2 of 6



 1                        VERIFIED CLAIM AND STATEMENT OF INTEREST
 2                                          NOTICE OF CLAIM
 3           Pursuant to 18 USC, sections 983(a)(4)(A) and Rules C(6) and G(5) of the Federal
 4   Supplemental Rules for Admiralty or Maritime Claims or Forfeiture Actions, claimant Battle
 5   Born Investments Company, LLC (“Claimant Battle Born” or “Claimant”) hereby timely claims
 6   an interest in all or a portion of the defendant properties that are the subject of this forfeiture
 7   action brought by the United States of America (the “Plaintiff”).
 8                                                  CLAIM
 9           1.       Claimant Battle Born is a Nevada Limited Liability Company, located at 10170
10   W Tropicana Ave, Suite 156-290, Las Vegas, NV 89148.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      VERIFIED CLAIM AND STATEMENT OF                                                   Case No. 20-7811-RS
      INTEREST BY BATTLE BORN INVESTMENTS               -2-
     120654627.v2
                  Case 3:20-cv-07811-RS Document 62-4 Filed 03/16/21 Page 3 of 6



 1

 2

 3

 4

 5

 6

 7

 8           8.       Claimant Battle Born claims an interest in Defendant Property, approximately
 9   69,370 BTC Bitcoin (“BTC”), Bitcoin Gold (“BTG”), Bitcoin SV (“BSV”), Bitcoin Cash
10   (“BCH”), and future Bitcoin hard forks (collectively the “Bitcoin”) seized from Individual X’s
11   wallet number 1HQ3Go3ggs8pFnXuHVHRytPCq5fGG8Hbhx (the “1HQ3 wallet”) and
12   currently in the possession of the Plaintiff.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      VERIFIED CLAIM AND STATEMENT OF                                              Case No. 20-7811-RS
      INTEREST BY BATTLE BORN INVESTMENTS             -3-
     120654627.v2
               Case 3:20-cv-07811-RS Document 62-4 Filed 03/16/21 Page 4 of 6



 1           13.    Claimant is further informed and believes that the Plaintiff took possession of the
 2   Defendant Property by consent agreement from Individual X on or about November 3, 2020,
 3

 4

 5

 6           14.    Claimant asserts that it currently owns all right, title and interest in and to the
 7   Defendant Property that were formerly held in accounts owned by Individual X, but Claimant
 8   requires additional information, that is currently not publicly available, to determine if the
 9

10

11

12

13

14

15           16.    Claimant Battle Born claims an interest in the Defendant Property as an innocent
16 “owner,”

17

18

19

20

21

22           17.    Claimant Battle Born is also a “victim” within the meaning of 28 CFR § 9.2.
23           18.    Claimant Battle Born contests forfeiture of the Defendant Property and prays that
24   this Court enjoin the liquidation of the Defendant Property in this action prior to the full
25   adjudication of Claimant Battle Born’s right, title and interest in and to the Defendant Property,
26   and seeks the return of the Defendant Property (and any other portion of Defendant property that
27   belongs to Claimant for which insufficient information is available insofar as no Notice of
28

      VERIFIED CLAIM AND STATEMENT OF                                                  Case No. 20-7811-RS
      INTEREST BY BATTLE BORN INVESTMENTS              -4-
     120654627.v2
               Case 3:20-cv-07811-RS Document 62-4 Filed 03/16/21 Page 5 of 6



 1   Forfeiture has been provided to Claimant) to Claimant, the rightful owner of such Property by
 2

 3
      Dated: March 16, 2021                       FOX ROTHSCHILD LLP
 4

 5                                          By:     /s/ Jaemin Chang
                                                  JAEMIN CHANG
 6                                                JEFF NICHOLAS (Pro Hac Vice To Be Filed)
 7

 8    Dated: March 16, 2021                       THE LAW OFFICES OF GUY A. LEWIS
 9                                          By:     /s/ Guy A. Lewis
                                                  GUY A. LEWIS
10                                                (Pro Hac Vice To Be Filed)
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      VERIFIED CLAIM AND STATEMENT OF                                             Case No. 20-7811-RS
      INTEREST BY BATTLE BORN INVESTMENTS           -5-
     120654627.v2
               Case 3:20-cv-07811-RS Document 62-4 Filed 03/16/21 Page 6 of 6



 1                                                VERIFICATION
 2

 3           I, the undersigned, certify and declare that I have read the foregoing Verified Notice of
     Claim and know its contents. The matters stated in the foregoing document are true of my own
 4
     knowledge and belief except as to those matters explicitly stated on information and belief, and
 5
     as to those matters, I believe them to be true.
 6
             I declare under penalty of perjury under the laws of the United States of America that the
 7   foregoing is true and correct to the best of my knowledge. I understand that a false statement or
 8   claim may subject a person to prosecution.

 9
             Dated: March 16, 2021
10
                                            BATTLE BORN INVESTMENTS COMPANY, LLC
11

12
                                            By:
13                                                Jay Bloom, Manager
                                                  SJC VENTURES HOLDING LLC
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      VERIFIED CLAIM AND STATEMENT OF                                                Case No. 20-7811-RS
      INTEREST BY BATTLE BORN INVESTMENTS              -6-
     120654627.v2
